Title: Memorandum of a Conversation with Augustus J. Foster, 23 June 1812 (Abstract)
From: Madison, James
To: 


23 June 1812, Washington. “Mr. Forrest Clerk in the Foreign Office, having intimated that the President would not be displeased, were Mr. Foster to call to take leave of him, and repeated some civil expressions of his in relation to Mr. Foster, Mr. Foster requested Mr. Forrest to ascertain from Mr. Monroe, whether he might have the honor to wait upon Mr. Madison next day the 23d. Instant.
“Mr. Forrest came accordingly in the morning to say that the President would be glad to see Mr. Foster at any hour; and accordingly Mr. Foster went with Mr. Baker to see him.
“After some usual conversation about weather, during which it appeared Mr. Madison rather wished than expected to be able to go to his Country Seat, & some observations upon the late dreadful account of Mr. Percivals murder, Mr. Madison expressed his regret at the situation in which the two Countries ar⟨e⟩ placed, and his sincere desire to see the causes removed. Mr. Foster joined with him in the regret. The President entered into a good deal of explanation as to the declara⟨tion⟩ of War; he observed upon the Embarrassm⟨ent⟩ created to the Executive branch in America, on a question of War, as the Act of Congress was specific and allowed of no modificatio⟨n⟩ wishing as it appeared to give it to be understood, that his desire was to avoid ⟨as⟩ much as possible pushing matters to extrem⟨es⟩ altho’ he did not well see how it could be avoided. Mr. Foster observed upon the danger there was of Collision at Sea, And in particular of the fear there was a f⟨ew⟩ days back, of two American Frigates that sailed from the Chesapeake, before the Declaration of War, meeting his Majesty’s Ships Tartarus & Belvidera, which were reported to be off New York. The Presiden⟨t⟩ then observed he had not thought the former would have arrived from the Chesapeake at New York so soon; he had not thought the wind was favorable at the time they sailed. The conversation fell a good deal upon the possibility of a change of measures in England, grounded on the late News. Mr. Foster asked if the Orders in Council were revoked, would peace be restored. Mr. Madison said if the Orders in Council were revoked, and a promise of negociation given on the Question of Impressment it would suffice; that we could not perhaps do more on the latter at present than offer to negociate. Mr. Foster observed the latter did not form a prominent feature in the late discussions, and urged that a mistake in knowing the views of each other, would create three months delay; wished to know if an immediate Armistice would be produced. The President talked much of the responsibility on the Executive, that he would do what would best consult his Duty. Mr. Foster asked how long Congress would sit. The President said ten days or a fortnight; & that if the Orders were revoked in that time, they would certain⟨ly⟩ take some step in consequence. On some expressions of his, Mr. Foster asked if ther⟨e⟩ was no danger of any of the American Officers’, undertaking some measure which might further commit the two Countries. He said no measures would be taken but for defe⟨nce⟩.
“In talking of Neutrals, Mr. Foster suppos⟨ed⟩ perhaps there would be no further occasion for the Orders in Council, now that scarce a Neutral remained. The President seemed to acquiesce. He did not know if Portugal wer⟨e⟩ considered Neutral: asked if the Treaty betw⟨een⟩ England & Portugal were offensive & defensiv⟨e⟩. Mr. Foster said not against America, as he was convinced. Mr. Foster asked if Spain would be considered Neutral; and here the President expressed his idea, that secret articles might exist between Spain & Engla⟨nd⟩ and seemed to wish to understand, that Spain would be obliged to make common cause with England in the war against America. Mr. Foster put him in mind of Mr. Monroe’s former expressions, relative to Mr. Wellesley’s having urged the Cortez to war with America; that he had reported home those expressions of Mr. Monroe, & had been enabled afterwards most decidedly to contradict them. On Mr. Foster’s again pressing the subject of Expeditions, which might be undertaken by the United States Government, (having allusion to Florida); the President observ’d the Executive could not well be justified, in stopping any expeditions, which might have been undertaken at a time when perhaps alone they could be successful. It seemed indeed evident that he was decided to take Florida if he could, and for purposes of defence, that something else might be done, probably Fort Malden taken. Mr. Foster observed that the Bramble was expected with the Seamen taken from the Chesapeake, and that Mr. Baker would see that arrangement carried into complete execution, remaining here with that view as had been agreed on. Mr. Baker then said Mr. Monroe had, he understood, communicated to the President, what had passed relative to his (Mr. Baker⟨’s)⟩ remaining behind, to which the President replied that he had.
“Mr. Baker observed at parting, that he should have the honor of seeing the Preside⟨nt⟩ again, before he left the Country; but the President seemed to wish to avoid this subjec⟨t⟩ tho’ he allowed that Mr. Monroe had explaine⟨d⟩ the matter. The President shook hands with Mr. Foster.”
